DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “good” in claim 1 is a relative term which renders the claim indefinite. The term “good” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “good” renders the value of “electrical…conductivity” and “thermal conductivity” indefinite as the value of thermal/electrical conductivity that would meet this limitation varies wildly depending on the intent of the inventor.  A non-zero value could be considered “good” or and infinitely high value could also be the bottom limit of “good”.  Although the specification defines an “electrically conductive adhesives based on epoxy resin” as meeting the definition of “good” electrical conductivity (Paragraphs 9 and 10), this does not define the lower bound of “good”.  Although the specification defines “an electrically conductive adhesives based on epoxy resin” and “solder” as meeting the definition of “good” thermal conductivity (Paragraphs 9-11) this does not define the lower bound of “good”.  Therefore the claim is indefinite.  For purposes of examination, the claim will be read as “wherein the spacers are formed from a material that is electrically and thermally conductive”. Claims 2-11 are rejected based on their dependent status from Claim 1.
Claim 7 recites the limitation "a power semiconductor device,” “a housing,” “a heat sink,” “a first surface of the housing,” “a wiring substrate,” “a first main surface,” “a second main surface,” “a heat dissipation region,” and “a number of spacers,” all of which are elements already present the claim from which it depends, claim 1.  It is unclear if the Applicant intended for these limitations to introduce a second of each of these elements of if the claim language was intended to read “the…” instead of “a”.  For purposes of examination, the Examiner will treat the elements as “the”.  Claims 8-10 are rejected based on their dependent status from Claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wakaiki et al. (U.S. 2020/0098660) in view of Uchida et al. (U.S. 8,653,651).
Regarding Claim 1, Wakaiki et al. discloses a power semiconductor component comprising:
a power semiconductor device arranged within a housing, wherein a heat sink is exposed on a first surface of the housing (power semiconductor device 22, housing 23/24/21, heat sink 24, Figure 16); and 
a wiring substrate which receives the housing with the power semiconductor device and which has a first main surface and a second main surface, wherein a heat dissipation region with increased thermal conductivity is arranged on the second main surface (witting substrate 1, heat dissipation region 12, Figure 16); 
wherein the housing is arranged on the wiring substrate in such a way that the heat sink  is connected to the heat dissipation region  via a solder layer , wherein a number of spacers  which are arranged between the heat sink  and the heat dissipation region  are embedded in the solder layer, and 
However, they do not explicitly disclose that the spacers are formed from a material that has good electrical and thermal conductivity.  Uchida et al. discloses a similar device wherein a heat spreader of a device package is joined to a wiring substrate using a solder layer and spacers embedded in said solder layer, said spacers formed from a material that has good electrical and thermal conductivity (package 14/2/15, wiring substrate 6, solder layer 9a, spacer 8a, Figure 1a, Column 5, Lines 60-63).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the spacers from a material that has good electrical and thermal conductivity in Wakaiki et al. in view of Uchida et al. in order to enhance device reliability (Column 9, Lines 40-45).
Regarding Claim 2, Wakaiki et al. in view of Uchida et al. further discloses wherein the power semiconductor device  arranged in the housing  is designed to be through-hole-mountable (Wakaiki et al., housing 21/23/24, substrate 1, Figure 16). 
Regarding Claim 3, Wakaiki et al. in view of Uchida et al. further discloses wherein the wiring substrate  has a number of vias through which the solder material is introduced between the heat sink  and the heat dissipation region  of the wiring substrate (Wakaiki et al., through vias 15a, solder 7a, Figure 16). The language, term, or phrase "through which the solder material is introduced between the heat sink and the heat dissipation region of the wiring substrate" is directed towards the process of making a solder material between a heat dissipation region of a wiring substrate and a heat sink.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “through which the solder material is introduced between the heat sink and the heat dissipation region of the wiring substrate“ only requires a solder layer between the heat sink and heat dissipation as well as adjacent vias, which does not distinguish the invention from Wakaiki et al. in view of Uchida et al., who teaches the structure as claimed.
Regarding Claim 4, Wakaiki et al. in view of Uchida et al. further discloses wherein the power semiconductor device  arranged in the housing  is designed to be surface-mountable (Wakaiki et al., housing 21/23/24, substrate 1, Figure 16).   
Regarding Claim 5, Wakaiki et al. in view of Uchida et al. further discloses wherein the housing with the power semiconductor device is electrically connected to the heat dissipation region by means of the spacers  and by means of a solder layer (Wakaiki et al., heat radiation plate 24, solder 7a, and heat dissipation region 12 are electrically conductive and in direct contact and are therefore electrically connected, Figure 16).  
Regarding Claim 6, Wakaiki et al. in view of Uchida et al. further discloses wherein the heat sink has an area a on the first surface  and the heat dissipation region  has an area A on the second main surface, where a < A applies (Wakaiki et al., heat sink 24, heat dissipation region 12, Figure 16).  
Regarding Claim 11, Wakaiki et al. in view of Uchida et al. further discloses wherein the wiring substrate has a number of vias through which the solder material is introduced between the heat sink  and the heat dissipation region  of the wiring substrate (Wakaiki et al., through vias 15a, solder 7a, Figure 16). The language, term, or phrase "through which the solder material is introduced between the heat sink and the heat dissipation region of the wiring substrate" is directed towards the process of making a solder material between a heat dissipation region of a wiring substrate and a heat sink.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language “through which the solder material is introduced between the heat sink and the heat dissipation region of the wiring substrate“ only requires a solder layer between the heat sink and heat dissipation as well as adjacent vias, which does not distinguish the invention from Wakaiki et al. in view of Uchida et al., who teaches the structure as claimed.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wakaiki et al. (U.S. 2020/0098660) in view of Uchida et al. (U.S. 8,653,651). as applied to claim 1 above, and further in view of Katchmar (U.S. 5,646,826).
Regarding Claim 7, Wakaiki et al. in view of Uchida et al. discloses the limitation of Claim 1 and further disclose a method for producing a power semiconductor component as claimed in claim1, comprising the following:
providing a power semiconductor device arranged within a housing, wherein a heat sink  is exposed on a first surface  of the housing (Wakaiki et al., power device 22, housing 23/21/24, heat sink 24, Figure 16); 
providing a wiring substrate having a first main surface  and a second main surface, wherein a heat dissipation region  with increased thermal conductivity is arranged on the second main surface (Wakaiki et al., wiring substrate 1, heat dissipation region 12, Figure 16); 
applying a number of spacers to the wiring substrate  in a mounting region of the heat dissipation region, and placing the housing  with the power semiconductor device  onto the spacers  in the mounting region (Uchida et al., spacers 8a, Figure 1a); 
introducing solder material into an intermediate space between the heat sink and the heat dissipation region (Wakaiki et al., solder 7a, Figure 16).  
However, they do not explicitly disclose that the solder material is introduced into the intermediate space subsequently after the housing with the power semiconductor device is placed onto the spacers in the mounting region. Wakaiki et al. discloses an alternative embodiment wherein the solder is introduced fully into the vias (Wakaiki et al., solder 7b, vias 15a, Figure 21, Paragraph 136).  Katchmar discloses a similar device wherein thermally/electrically conductive adhesive is introduced into a space between a chip and substrate after the device is placed onto spacers in a mounting region of the substrate (chip 28, substrate 26, adhesive 38, Figures 13 and 14, Column 2, Lines 22-30).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to introduce the solder material into the intermediate space subsequently after the housing with power semiconductor device is placed onto the spacers in the mounting region in Wakaiki et al. in view of Uchida et al., further in view of Katchmar in order to improve heat radiation (Wakaiki et al., Paragraph 136) and minimize substrate bending die to variation in temperature (Katchmar, Column 10, Lines 1-8). 
Regarding Claim 8, Wakaiki et al. in view of Uchida, further in view of Katchmar further disclose that solder material is introduced by means of vias arranged in the wiring substrate (Katchmar, vias 82/84, Figure 13).
Regarding Claim 9, Wakaiki et al. in view of Uchida, further in view of Katchmar does not explicitly disclose that the solder material is introduced by introducing pieces of solder wire.  Katchmar discloses that control of electrical conductive adhesive overflow is very important to prevent shorting (Katchmar, Column 2, Lines 25-32) and that the vias can be filled with solder (Katchmar, solder 88, Figure 13).  However, The Examiner takes Official Notice of the fact that it was known in the art to fill vias with solder wire so as to reduce production costs by simplifying production process and increase reliability by preventing overflow. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to introduce pieces of solder wire to introduce the solder material since it reduces production costs and increases device reliability.
Regarding Claim 10, Wakaiki et al. in view of Uchida, further in view of Katchmar discloses that adhesive spots of an SMD adhesive are used as spacers (Wakaiki et al., spacer 8, Figure 16, Paragraph 120, Uchida et al., spacer 8a/8b, Figure 1a, Column 3, Lines 60-63).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891